        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


COURTALERT.COM, INC.,

                Plaintiff,                No. 1:20-cv-07739

        v.

AMERICAN LEGALNET, INC., EREZ
BUSTAN, and ROBERT LOEB,

                Defendants.




         MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION
         TO DISMISS COMPLAINT FOR FAILURE TO STATE A CLAIM OR,
                ALTERNATIVELY, FOR SUMMARY JUDGMENT




                                      GREENBERG TRAURIG LLP
                                      500 Campus Drive, Suite 400
                                      Florham Park, NJ 07932

                                                 Of Counsel and On the Brief:
                                                 Robert H. Bernstein
                                                 (pro hac vice forthcoming)
                                                 Mark D. Lurie

                                                 On the Brief:
                                                 Ryan P. O’Connor




ACTIVE 53246832v8
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 2 of 27




        Defendants American LegalNet, Inc. (“ALN”), Robert Loeb, and Erez Bustan

(collectively “Defendants”), through their undersigned attorneys, hereby make this motion to

dismiss the Complaint for failure to state a claim or, alternatively, for summary judgment.

                                     PRELIMINARY STATEMENT

        In a transparent effort to chill lawful competition and embarrass its competitor, Plaintiff

CourtAlert.com, Inc. (“CourtAlert” or “Plaintiff”) has filed this baseless action against a former

employee, Robert Loeb, Loeb’s current employer, ALN, and ALN’s President, Erez Bustan.

Plaintiff alleges that Loeb, at Bustan’s urging, accessed and misappropriated Plaintiff’s

purported “confidential information” prior to leaving Plaintiff’s employ. Plaintiff further

contends Loeb impermissibly solicited customers during his subsequent employment with ALN.

        Although Plaintiff alleges that Loeb took confidential information and solicited its

customers, it elected to do nothing to protect its alleged “rights” for four months before finally

commencing this lawsuit. 1 When Plaintiff finally got around to filing this action, it did not seek

an injunction to require Defendants to return any alleged confidential information. Nor did

Plaintiff seek to restrain Defendants from soliciting any customers. Moreover, when Plaintiff did

not serve the Complaint on any Defendant for almost a month after filing it, on October 16,

2020, Defendants offered to voluntarily waive service. Plaintiff did not respond to this offer, or

otherwise communicate with Defendants, until November 16, an entire month later.

        Plaintiff’s cavalier attitude is understandable: Plaintiff has no legally protectable interest

at stake here. Although Plaintiff alleges that Loeb accessed and misappropriated customer lists

and pricing information, it is well established that this information does not constitute a trade


1
  In furtherance of its unlawful attempts to stifle competition, Plaintiff unlawfully hacked into Loeb’s personal e-
mail accounts in May 2020 and was well aware at that time that Loeb accepted employment with ALN. Loeb
intends to file appropriate counterclaims.
ACTIVE 53246832v8
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 3 of 27




secret under either New York state law or the federal Defend Trade Secrets Act. In that regard,

both CourtAlert and ALN market their products to law firms. Plaintiff cannot seriously claim

that the names of law firms are “trade secrets.” Moreover, CourtAlert publicly posts its products

and rates on its website. Put simply, this publicly available information is not a “trade secret.”

See, e.g., Schroeder v. Pinterest Inc., 133 A.D.3d 12, 29 (1st Dep’t 2015) (“information that is

readily available from public sources is not entitled to trade secret protection.”).

        Plaintiff also alleges that Loeb breached the confidentiality and non-solicitation

provisions in his employment agreement. As a threshold matter, Plaintiff cannot state a claim for

breach of the confidentiality provision because, as noted above, the information at issue is not

confidential.       Moreover, the non-solicitation provision is unenforceable for several other

independent reasons. First, the provision is overly broad and unduly burdensome, because it (1)

lacks any geographic scope; (2) extends for 24 months, more than twice the length of Loeb’s

tenure with Plaintiff; and (3) purports to prohibit Loeb from soliciting any customer with whom

Plaintiff has ever done business, whether or not Loeb himself ever spoke to or serviced them and

whether or not the customer is also an ALN customer.

        The agreement is likewise unenforceable because Loeb did not provide the “unique or

extraordinary” services to Plaintiff required to enforce restrictive covenants under New York

law. Indeed, Loeb did not even receive any formal specialized training regarding Plaintiff’s

business or the industry prior to commencing his employment with Plaintiff. Finally, non-

solicitation provisions are unenforceable where, as here, the information sought to be protected is

“readily available from publicly-available sources.” JAD Corp. of Am. v. Lewis, 305 A.D.2d 545,

546 (2d Dep’t 2003). Accordingly, Plaintiff’s breach of contract and related tortious interference

with contract claims fail as a matter of law.



ACTIVE 53246832v8                                 2
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 4 of 27




         Plaintiff’s remaining claims (for breach of fiduciary duty, unfair competition, and unjust

enrichment) are duplicative of his trade secret misappropriation and contract claims as they are

based on the same alleged conduct. They are equally subject to dismissal as a matter of law.

         Finally, even if Plaintiff could otherwise advance these causes of action – and it cannot –

it has suffered no damages. The Complaint fails to allege that Plaintiff lost any business due to

Loeb’s conduct. Plaintiff’s failure to allege this essential element of its prima facie case is

understandable: to date, it has not lost any business.

         In short, Plaintiff’s claims fail at every level. 2 The Court should reject Plaintiff’s poorly

veiled attempt to abuse the judicial system in its attempt to litigate its way to a competitive

advantage and dismiss the Complaint with prejudice. Allowing Plaintiff to proceed with their

baseless legal claims designed purely to discredit ALN and falsely paint ALN in a negative light

would have a disproportionate impact on ALN in the marketplace, because there are so few

competitors in the niche marketplace. It would be egregious to let Plaintiff exploit the judicial

system in an obvious attempt to make up for its failed business strategy.

                                         FACTUAL BACKGROUND

         ALN has been in business since 1996 and offers an integrated suite of powerful litigation

workflow tools designed to help law firms dramatically improve the efficiency of their litigation

attorneys: docketing, court and agency forms, case alerts, efiling solutions and practice support

teams. (Affidavit of Robert Loeb (“Loeb Aff.”) at ¶ 4). ALN’s software platform, which

centralizes and automates manual litigation tasks, is further enhanced with various value-added

content and services, including constantly updated rules-based deadlines managed by the largest


2
  Plaintiff’s empty claims that ALN copied its products are similarly unfounded. ALN’s products are eminently
superior to Plaintiff’s products because Plaintiff offers integrated solutions instead of disjointed products. Tellingly,
Plaintiff does not assert any causes of action based on this purported infringement, exposing these allegations as
falsehoods designed solely to disparage ALN in the marketplace.

ACTIVE 53246832v8                                          3
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 5 of 27




team of court-rules attorneys in the space, the largest database of regularly revised court and

agency forms, and a team of professional services experts providing training and best practices.

(Id. at ¶ 5). Plaintiff and ALN sometimes compete for the same customers because certain

products both companies provide are similar, but ALN’s products are significantly different than

– and superior to – Plaintiff’s products because ALN offers integrated solutions, rather than

separate services. (Id. at ¶ 6).

        Plaintiff “hired Loeb in July 2019 to serve as [Plaintiff’s] main salesperson.” (Compl. ¶

29; Loeb Aff. at ¶ 7). In connection with Loeb’s employment by Plaintiff, both parties executed

an employment agreement (the “Agreement”) which included confidentiality and non-

solicitation clauses, but no non-compete provision. (Compl. ¶ 30; Loeb Aff. at ¶ 8). The

Agreement, in overreaching wording, vaguely defines “Confidential Information” as

“unpublished and otherwise confidential information … of a technical and non-technical nature

relating to the business of the Company.” (Complaint, Ex. A, at p.2). The Agreement concedes

that no confidentiality obligations extend to information “generally available from public sources

through no fault of [Loeb].” (Id.).

        The Agreement’s non-solicitation provision provides, in relevant part,

            During the Employee’s employment with the Company and for a period of
            twenty-four (24) months following the termination thereof, the Employee
            shall not, directly or indirectly, on his or her own behalf or on behalf of any
            person, firm or corporation, or in any capacity whatsoever, solicit or accept
            business from any Customers or prospective Customers of the Company or
            encourage any Customer or prospective Customer not to do business with
            the Company.

(Compl., Ex. A at p.4).

        On May 15, 2020, Loeb resigned his employment with Plaintiff and returned the laptop

issued to him by CourtAlert. (Compl. ¶ 31; Loeb Aff. at ¶ 10). On May 17, 2020, Plaintiff



ACTIVE 53246832v8                                 4
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 6 of 27




hacked into Loeb’s personal e-mail accounts, apparently using log-in credentials embedded on

the CourtAlert laptop used by Loeb during his employment. (Loeb Aff. at ¶ 11). On May 26,

2020, Loeb began his employment with ALN. (Id. at ¶ 12).

        On June 9, 2020, Plaintiff’s counsel sent a letter to ALN asserting that Loeb breached the

Agreement’s confidentiality and non-solicitation provisions, as evidenced by an e-mail it claimed

to have retrieved from Loeb’s computer. (Compl. ¶ 46; Loeb Aff. at ¶¶ 13-14). On June 12,

2020, ALN’s counsel replied, advising Plaintiff that Loeb had not breached the Agreement’s

provisions or otherwise engaged in any unlawful conduct and cautioning that Plaintiff had

doctored the e-mail upon which it relied. (Compl. ¶ 46; Loeb Aff. at ¶¶ 15-16). The letter

further explained that the Agreement’s non-solicitation provision is unenforceable and demanded

$80,000 in unpaid wages owed to Loeb by Plaintiff. 3                    (Id. at ¶¶ 16-17).        Plaintiff never

responded. (Id. at ¶ 18.)

        Plaintiff filed this complaint on September 18, 2020, more than four months after Loeb

resigned, and more than three months after the last communication between the parties’ counsel.

The Complaint asserts seven causes of action: (1) trade secret misappropriation under the Defend

Trade Secrets Act; (2) unfair competition and misappropriation under New York law; (3) breach

of contract; (4) tortious interference with contract; (5) breach of fiduciary duty; (6) unfair

competition; and (7) unjust enrichment. (Compl. ¶¶ 53-104). The Complaint alleges that Loeb

accessed and misappropriated “confidential” information from Plaintiff, specifically:

                a. Confidential Salesforce records identifying all New York
            contacts, customers, and potential customers.

                b. Confidential Salesforce records used to identify Managing
            Clerk, Docketing Clerk, or Calendar Clerk contacts at existing and
            potential customers.

3
 Loeb intends to assert a counterclaim against Plaintiff for these unpaid wages in the event that the Court does not
grant his motion to dismiss.

ACTIVE 53246832v8                                        5
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 7 of 27




                 c. Confidential Salesforce records identifying customers, potential
            customers, and existing revenues for various CourtAlert products,
            including CourtAlert for PACER and Case Management.

                d. Confidential analysis comparing CourtAlert’s Case Management
            product with ALN offerings and those of another competitor.

                 e. Confidential list of potential leads that CourtAlert generated
            after extracting costly PACER data to identify law firms using a
            competing service.

                 f. Confidential list of recent CourtAlert trial users and an
            attendance list of the customer and potential customers who attended a
            March 30 webinar hosted by CourtAlert.

                 g. Confidential list of all customers and potential customers that
            work in law firm library departments—data compiled over decades of
            working with law firm libraries, the primary target for many CourtAlert
            services, including among others CourtAlert for PACER, a product
            targeted to firm library departments and librarians that accounts for a
            significant percentage of CourtAlert’s revenue.

                 h. Confidential list of the items currently being monitored for a
            particular customer—important, confidential information that includes
            not only the cases the firm is currently handling, but also the matters
            the firm is monitoring as part of its prospective pipeline of cases. … .

                i. Confidential list of CourtAlert offerings—including highly
            confidential services or software enhancements that CourtAlert
            programs and tests with customers. … .

(Compl. ¶ 39).

        As Plaintiff admits, its customers – and ALN’s customers – are “large law firms and law

departments.” (Compl. ¶ 4; Loeb Aff. at ¶ 19). Their identities are either commonly known or

easily discoverable through a simple internet search. (Loeb Aff. at ¶ 19). Knowledge of a

particular “contact” at a potential customer does not provide any special advantage, as these

individuals are easily identified through law firm websites, LinkedIn, the New York Managing

Attorneys’ and Clerks’ Association, telephone calls to firms, and other commonplace means. Id.



ACTIVE 53246832v8                                6
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 8 of 27




        Nor are Plaintiff’s offerings proprietary or confidential.        Plaintiff’s public website

contains exhaustive information regarding its products and extensive pricing information. (Id. at

¶ 20). Given the public nature of Plaintiff’s products and prices, Loeb did not receive any formal

training regarding Plaintiff’s business during his tenure there. (Id. at ¶ 22).

        Plaintiff also alleges that Defendants solicited a handful of customers. (Compl. ¶ 47).

Plaintiff does not, however, allege that Loeb – or any Defendant – caused any customer to switch

their business to ALN since Loeb became an employee of ALN. (Compl. ¶¶ 48-52). Indeed, as

of this date, none of Plaintiff’s customers have switched their business to ALN. (Loeb Aff. at ¶

25). Nor has Loeb solicited any customers whose identities were unknown to ALN at the time

ALN hired him. (Id. at ¶ 23). Indeed, as Plaintiff acknowledges, many of Plaintiff’s current

customers were previously ALN’s customers (and vice-versa). (Compl. ¶ 48; Loeb Aff. at ¶ 24).

Simply put, it is not uncommon for customers to move between ALN and CourtAlert. (Loeb

Aff. at ¶ 24).

        Loeb did not bring any information to ALN that it did not already possess or could not

ascertain through publicly-available sources. (Loeb Aff. at ¶ 26). Nor did Bustan ask him to do

so. (Id.) To the extent Loeb identified any potential customers once he started working at ALN,

those leads came from his knowledge of the industry and ALN’s established contacts, not

Plaintiff’s internally-stored information. (Loeb Aff. at ¶ 27).

                                      LEGAL ARGUMENT

I.      LEGAL STANDARD

        Defendants move to dismiss the Complaint for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), or, alternatively, for summary judgment under Federal

Rule of Civil Procedure 56. “Rule 12(b)(6) gives district courts two options when matters



ACTIVE 53246832v8                                 7
         Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 9 of 27




outside the pleadings are presented in response to a 12(b)(6) motion: the court may exclude

the additional material and decide the motion on the complaint alone or it may convert the

motion to one for summary judgment under Fed. R. Civ. P. 56 and afford all parties the

opportunity to present supporting material.” Fonte v. Bd. of Mgrs. Of Continental Towers

Condominium, 848 F.2d 24, 25 (2d Cir. 1988). Courts may consider, however, “any written

instrument attached to the complaint as an exhibit or any statements or documents

incorporated in it by reference … without converting the motion to dismiss into a motion for

summary judgment.”        Pearson Capital Parnters LLC v. James River Ins. Co., 151

F.Supp.3d 392, 400 (S.D.N.Y. 2015) (quoting Chambers v. Time Warner, Inc., 282 F.3d

147, 154 (2d Cir. 2002)). Under either standard, Plaintiff’s claims are ripe for, and subject

to, dismissal as a matter of law.

           a. Motion to Dismiss under Rule 12(b)(6)

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter … to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 868

(2007)). This standard requires “more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678. “[T]he factual allegations must ‘possess enough heft

to show that the pleader is entitled to relief.’” Live Person, Inc. v. 24/7 Customer, Inc., 83

F.Supp.3d 501, 507 (S.D.N.Y. 2015) (quoting Twombly, 550 U.S. at 557).

        “In considering a motion to dismiss [under Rule 12(b)(6)] for failure to state a claim

upon which relief may be granted, the court is to accept as true all facts alleged in the

complaint” and “draw all reasonable inferences in favor of the plaintiff.” Kassner v. 2nd

Ave. Delicatessen, Inc., 496 F.3d 229, 237 (2d Cir. 2007) (citations omitted). “Although ‘a



ACTIVE 53246832v8                              8
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 10 of 27




court must accept as true all of the allegations contained in a complaint,’ that ‘tenet’ ‘is

inapplicable to legal conclusions[.]’” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citing

Iqbal, 556 U.S. at 678). For purposes of a motion to dismiss, “[a] complaint is deemed to

include any written instrument attached to it as an exhibit or any statements or documents

incorporated in it by reference.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir.

2016) (internal quotations and citation omitted).

           b. Summary Judgment under Rule 56.1

        Summary judgment may be granted if the record “shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Big

Vision Private, Ltd. v. E.I. Dupont De Nemours & Co., 1 F.Supp.3d 224, 251 (S.D.N.Y.

2014) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). “Once the moving

party has asserted facts showing that the non-movant’s claims or affirmative defenses

cannot be sustained, ‘the party opposing summary judgment may not merely rest on the

allegations or denials of his pleading; rather, his response, by affidavits or otherwise as

provided in the Rule, must set forth specific facts demonstrating that there is a genuine issue

for trial.’” Mediavilla v. City of New York, 259 F. Supp.3d 82, 94 (S.D.N.Y. 2016) (quoting

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)).

II.     PLAINTIFF’S FIRST AND SECOND CAUSES OF ACTION FOR MISAPPROPRIATION OF
        TRADE SECRETS UNDER BOTH THE FEDERAL DEFEND TRADE SECRETS ACT AND
        NEW YORK COMMON LAW FAIL BECAUSE THE ITEMS ALLEGED TO HAVE BEEN
        MISAPPROPRIATED DO NOT CONSTITUTE “TRADE SECRETS”

        Under New York law, “[a] plaintiff claiming misappropriation of a trade secret must

prove: (1) it possessed a trade secret, and (2) defendant is using that trade secret in breach of

an agreement, confidence, or duty, or as a result of discovery by improper means.” E.J.

Brooks Co. v. Cambridge Sec. Seals, 31 N.Y.3d 441, 452 (2018). Similarly, “[t]o state a


ACTIVE 53246832v8                              9
           Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 11 of 27




claim for misappropriation under the [federal Defend Trade Secrets Act (“DTSA”)], a

plaintiff must allege that it possessed a trade secret that the defendant misappropriated.”

Iacovacci v. Brevet Holdings, LLC, 437 F.Supp.3d 367, 380 (S.D.N.Y. 2020) (citing 18

U.S.C. § 1836(b)(1)). It is axiomatic under either the DTSA or New York law that “[a]

party claiming misappropriation must first demonstrate the existence of a trade secret.” Am.

Bio Medica Corp. v. Bailey, 341 F.Supp.3d 142, 157 (N.D.N.Y. 2018).

           New York courts consider the following factors in determining the type of

information that qualifies as a trade secret:

                    (1) the extent to which the information is known outside of the
                    business; (2) the extent to which it is known by employees and
                    others involved in the business; (3) the extent of measures taken
                    by the business to guard the secrecy of the information; (4) the
                    value of the information to the business and to its competitors;
                    (5) the amount of effort or money expended by the business in
                    developing the information; (6) the ease or difficulty with
                    which the information could be properly acquired or duplicated
                    by others.

Spectrum Dynamics Med., Ltd. v. GE, 2020 U.S. Dist. LEXIS 102660, 18-cv-11386 4 at *42

(S.D.N.Y. June 1, 2020) (quoting Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d

110, 117 (2d Cir. 2009)). Plaintiff’s naked ruminations do not satisfy any of these factors.

           It is black letter law that “[a] trade secret must first of all be secret” and therefore

“information that is readily available from public sources is not entitled to trade secret

protection.” Schroeder v. Pinterest Inc., 133 A.D.3d 12, 29 (1st Dep’t 2015) (internal

citations omitted); accord ENV Servs., Inc. v. Alesia, 10 Misc.3d 1054(A), 809 N.Y.S.2d

481 (Sup. Ct. 2005) (“Where the information at issue is public knowledge, or could be

acquired easily and duplicated, it is not a trade secret.”). “[C]ourts have held that there can

be no trade secret protection, as a matter of law, if the secrecy is necessarily lost when the

4
    No Westlaw citation is available for this opinion, so the Lexis citation and docket number are provided.

ACTIVE 53246832v8                                          10
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 12 of 27




design or product is placed on the market.” Spectrum Dynamics Med., Ltd., 2020 U.S. Dist.

LEXIS 102660 at *42 (citations omitted).        Indeed, in Spectrum Dynamics, this Court

dismissed a trade secret misappropriation claim to the extent it was based on publicly

available information. Id. at *43.

        Mere “[c]onclusory allegations that something constitutes a trade secret … are

insufficient [to state a claim].” Mastercraft Decorators, Inc. v. Orlando, 356 F.Supp.3d

259, 270 (W.D.N.Y. 2018) (quoting Sorias v. Nat’l Cellular USA, Inc., 124 F.Supp.3d 244,

258 (E.D.N.Y. 2015)). In Mastercraft Decorators, plaintiff conclusorily alleged that its

customer lists were “trade secrets” without any details concerning (i) whether the

information was not “generally available” in public sources, (ii) the extent to which

information was known by employees and others involved in the business, (iii) plaintiff’s

measures to safeguard the information at issue, (iv) the value of the information to the

plaintiff and competitors, (v) plaintiff’s efforts or expenses to develop the information and

(vi) the ease or difficulty for competitors to properly acquire the same information. Id. at

271-72.      As plaintiff failed to allege sufficient facts to support its self-serving and

conclusory assertion that its customer list was a protectable “trade secret,” the court granted

defendant’s motion to dismiss. Id. at 274.

        Mastercraft Decorators is directly on point. As in Mastercraft Decorators, Plaintiff

summarily alleges, without any factual support, that its customer and contact lists are

confidential “trade secrets.” This is inadequate. Courts have consistently held that customer

lists “are generally not considered confidential unless information contained therein is not

known in the trade and discoverable only through extraordinary efforts.”             Battenkill

Veterinary Equine v. Cangelosi, 1 A.D.3d 856, 858 (3d Dep’t 2003); accord DeWitt Stern



ACTIVE 53246832v8                             11
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 13 of 27




Grp., Inc. v. Eisenberg, 257 F.Supp.3d 542, 586 (S.D.N.Y. 2017) (dismissing breach of

contract and misappropriation claims where alleged confidential information was “known

throughout the industry, [was] not a secret, and [could] be easily found through simple

searches”); see also Marcone APW, LLC v. Servall Co., 85 A.D.3d 1693, 1695 (4th Dep’t

2011) (“customer lists are not entitled to trade secret protection if such lists are readily

ascertainable from sources outside plaintiffs’ business”); Price Paper & Twine Co. v. Miller,

182 A.D.2d 748, 749 (2d Dep’t 1992) (“[A] court will not enjoin a former employee’s use of

an employer’s customer list where, as here, the customers are all openly engaged in business

and where their names and addresses can be found by those engaged in the trade merely by

reviewing public documents[.]”).

        “In order to establish confidential customer information status, it is incumbent upon

plaintiff to demonstrate that its customers are not known to the trade and are discoverable

only by extraordinary methods.”       Colonize.com, Inc. v. Perlow, 2003 WL 24256576

(N.D.N.Y. Oct. 23, 2003) (citing Empire Farm Credit v. Bailey, 239 A.D.2d 855, 856 (3d

Dep’t 1997)). In Colonize.com, the District Court rejected plaintiff’s claim for trade secret

misappropriation where the information at issue consisted merely of “customer lists

containing information regarding its customer relationships, including its pricing terms for

each customer; information regarding the success of its ad campaigns, its strategic

marketing and business information; and, data regarding the company’s relationships with

vendors and third-party suppliers.” Id. at *12.

        Membler.com LLC v. Barber, 2013 WL 5348546 (E.D.N.Y. Sept. 23, 2013), is also

particularly instructive.   In Membler.com, plaintiff asserted a claim for trade secret

misappropriation based on defendant’s alleged access to and exploitation of “confidential



ACTIVE 53246832v8                            12
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 14 of 27




and proprietary information, including industry contacts.” Id. at *12. The District Court

granted defendant’s motion to dismiss, finding that “Plaintiff raises no allegations to suggest

that these ‘industry contacts’ were a secret or not otherwise accessible. Id.

        Plaintiff’s allegations here are similarly insufficient to support its empty assertion

that the information at issue is a “trade secret.” More specifically, Plaintiff alleges that Loeb

accessed certain information while in its employ. (Compl. ¶39(a)-(i)). The documents

Plaintiff identifies in paragraph 39 (a), (b), (c), (e), (f), and (g) are all lists of current and

potential customers, contacts, and leads relating to large law firms. This information does

not, as a matter of law, constitute a trade secret, particularly where, as here, it is “known

throughout the industry,” Eisenberg, 257 F. Supp.3d at 586, and “readily ascertainable from

sources outside plaintiffs’ business,” Marcone APW, LLC, 85 A.D.3d at 1695.

        Categories (d), (h) and (i) in paragraph 39 refer to alleged analyses comparing

Plaintiff’s products with its competitors, lists of items monitored for particular customers,

and special services offered to customers.       These likewise do not rise to the level of

protectable secrets, as ALN – or any other competitor or third party – could readily discover

this information simply by reviewing public information regarding the products or speaking

with current CourtAlert customers (and therefore prospective ALN customers) about the

products and services they currently use.         Indeed, ALN sales representatives already

undertake these investigations and ask these questions during standard pre-screening

interviews of prospective clients. (Loeb Aff. at ¶ 21). Because this information “could be

acquired easily and duplicated, it is not a trade secret.” ENV Servs., Inc., 809 N.Y.S.2d 481

(citing Ashland Mgmt. v Janien, 82 N.Y.2d 395, 397 (1993)).




ACTIVE 53246832v8                              13
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 15 of 27




        Nor does Plaintiff allege that it took any measures to guard the secrecy of this

information while it employed Loeb, or even following Loeb’s departure. To that end,

Plaintiff never even sought injunctive relief despite its supposed belief that Loeb retained

certain confidential information. The Complaint likewise does not allege the value of the

information to the business or its competitors. Plaintiff similarly does not provide any facts

regarding any effort or money expended in connection with developing the information at

issue, as New York law requires. See Mastercraft Decorators, supra.

        Stated simply, Plaintiff has failed, at every level, to allege facts supporting its naked

assertion that the information at issue is a “trade secret.” Accordingly, the Court should

dismiss Plaintiff’s trade secret misappropriation claims as a matter of law.

III.    PLAINTIFF’S THIRD CAUSE OF ACTION FOR BREACH OF CONTRACT AND FOURTH
        CAUSE OF ACTION FOR TORTIOUS INTERFERENCE WITH CONTRACT FAIL BECAUSE
        THE INFORMATION ALLEGED TO HAVE BEEN DISCLOSED IS NOT CONFIDENTIAL
        AND DEFENDANT LOEB’S NON-SOLICITATION RESTRICTIVE COVENANT IS
        UNENFORCEABLE AS MATTER OF LAW

        Plaintiff does not – and cannot – state a claim for breach of contract because (1) the

information Plaintiff alleges Loeb disclosed was publicly available and therefore not

confidential; and (2) the non-solicitation provision in Loeb’s contract is unenforceable as it

is unreasonably overbroad, Loeb did not provide sufficiently “unique or extraordinary”

services, and the information sought to be protected is already publicly available.

Consequently, absent a viable breach of contract claim, Plaintiff’s tortious interference with

contract claim also fails, a fortiori, and must likewise be dismissed.

           a. Plaintiff Cannot Establish a Breach of Contract Claim

        “To state a claim for breach of contract under New York law, Plaintiff must plead

plausible facts regarding: (1) the existence of a contract; (2) performance of the plaintiff’s



ACTIVE 53246832v8                              14
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 16 of 27




obligations; (3) breach by the defendant; and (4) damages to the plaintiff caused by the

breach.” LivePerson, Inc. v. 24/7 Customer, Inc., 83 F. Supp.3d 501, 515 (S.D.N.Y. 2015)

(citing Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 52 (2d Cir. 2011)).

                    i. Loeb’s Alleged Disclosures Do Not Constitute a Breach of the
                       Agreement’s Confidentiality Provision

        As detailed above, the information Plaintiff alleges Loeb misappropriated and

disclosed to ALN consisted entirely of widely available public information readily

ascertainable from many sources besides Plaintiff. See Section II, supra. The Agreement

explicitly provides that Loeb may disclose information that is “generally available from

public sources through no fault of [Loeb].” (Compl., Ex A, at p.2). As all the information

that Plaintiff cites is generally available to the public, and is not remotely a trade secret,

Loeb did not breach the Agreement’s confidentiality provision. See Boccardi Capital Sys.,

Inc. v. D.E. Shaw Laminar Portfolios, LLC, 355 Fed. Appx. 516, 518 (2d Cir. 2009)

(holding that information publicly available could not support claim for breach of

confidentiality clause); Spectrum Dynamics Med., Ltd., 2020 U.S. Dist. LEXIS 102660

(granting motion to dismiss contract claim based on confidentiality provision because

alleged trade secrets publicly disclosed); Buhler v. Michael P. Maloney Consulting, Inc.,

299 A.D.2d 190, 191 (1st Dep’t 2002) (rejecting claim for breach of parties’ nondisclosure

agreement because “[a] contact list prepared by plaintiff based on her knowledge of the

financial services industry and on information that was publicly available does not qualify as

a trade secret and is not entitled to protection”).

                    ii. Loeb’s Non-Solicitation Restrictive Covenant Is Unenforceable

        Plaintiff’s alleged breach of the Agreement’s non-solicitation provision likewise

warrants dismissal. Fundamentally, “a non-solicitation provision is a type of restrictive


ACTIVE 53246832v8                               15
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 17 of 27




covenant.”      Pure Power Boot Camp, Inc. v. Warrior Fitness Boot Camp, LLC, 813

F.Supp.2d 489, 510 (S.D.N.Y. 2011). New York has adopted a “general public policy

favoring robust and uninhibited competition … which militate[s] against sanctioning the

loss of a man’s livelihood.” Reed Elsevier Inc. v. TransUnion Holding Co., 2014 WL 97317

(S.D.N.Y. Jan. 9, 2014) (quoting Amer. Inst. of Chem. Eng’rs v. Reber-Frier Co., 682 F.2d

382, 387 (2d Cir. 1982)). Accordingly, “[r]estrictive covenants are generally disfavored by

law and are only enforced under limited circumstances.”              Heartland Secs. Corp. v.

Gerstenblatt, 2000 WL 303274 (S.D.N.Y. Mar. 22, 2000) (citing Bus. Networks of N.Y., Inc.

v. Complete Network Sols., Inc., 696 N.Y.S.2d 433, 435 (1st Dep’t 1999)).

        It is axiomatic that a restrictive covenant “will be enforced only if ‘it is reasonable in

time and area, necessary to protect the employer’s legitimate interests, not harmful to the

general public, and not unreasonably burdensome to the employee.’” Pure Power Boot

Camp, 813 F.Supp.2d at 510 (quoting Reed, Roberts Assoc. v. Strauman, 40 N.Y.2d 303,

307 (1976)). “[A]n employer’s legitimate business interests are generally limited ‘to the

protection against misappropriation of the employer’s trade secrets or of confidential

customer lists, or protection from competition from a former employee whose services are

unique or extraordinary.” Pure Power Boot Camp, 813 F. Supp.2d at 510 (quoting BDO

Seidman v. Hirschberg, 93 N.Y.2d 382, 389 (1999)).

        Here, Plaintiff seeks to enforce an overly broad 24-month non-solicitation restrictive

covenant against Loeb, who worked for Plaintiff for only 10 months. The non-solicitation

provision is unenforceable because (1) it is overly broad and unduly burdensome, (2) Loeb

did not provide the “unique or extraordinary” services to Plaintiff required to undergird the




ACTIVE 53246832v8                              16
           Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 18 of 27




restrictive covenant Plaintiff seeks to enforce, and (3) the information sought to be protected

is “readily available from public sources.”

                                1. The Non-Solicitation             Clause      is   Overbroad        and      Unduly
                                   Burdensome

           It is well settled that “[a] restrictive covenant will only be enforced if it is reasonable

in time and geographic area.”                 Natsource LLC v. Paribello, 151 F. Supp.2d 465, 470

(S.D.N.Y. 2001).             Courts generally refuse to enforce restrictive covenants with no

geographic limitation. See, e.g., Crye Precision LLC v. Bennettsville Printing, 755 Fed.

Appx. 34, 37 (2d Cir. 2018) (affirming summary judgment based on unenforceability of

unlimited geographic scope); Great Lakes Carbon Corp. v. Koch Indus., Inc., 497 F. Supp.

462, 471 (S.D.N.Y. 1980) (restrictive covenant “fails the test of reasonableness” where

“[t]here is no geographic limitation whatsoever”). Courts also routinely determine that

restrictive covenants lasting two years are unenforceable, particularly where the restriction is

coupled with a broad geographic scope. See, e.g., Design Partners, Inc. v. Five Star Elec.

Corp., 2018 U.S. Dist. LEXIS 131299, 12-cv-2949, n.24 5 (E.D.N.Y. Feb. 24, 2018) (two-

year period unenforceable); Heartland Secs. Corp, 2000 WL 303274 (S.D.N.Y. Mar. 22,

2000) (same).

           The Agreement’s non-solicitation provision contains no geographic limitation.

Moreover, Plaintiff seeks to limit Loeb’s ability to earn a living for 24 months, more than

twice the total duration of his employment with Plaintiff. This broad geographic scope,

combined with the lengthy temporal duration (particularly given Loeb’s brief tenure),

renders the clause unduly burdensome and therefore unenforceable as a matter of law.




5
    No Westlaw citation is available for this opinion, so the Lexis citation and docket number are provided.

ACTIVE 53246832v8                                          17
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 19 of 27




        Additionally, “a non-solicitation provision will be rejected as overly broad if it seeks

to bar the employee from soliciting customers of the employer with whom the employee did

not acquire a relationship through his or her employment, or if the provision extends to

customers recruited through the employee’s own independent efforts.” Pure Power Boot

Camp, 813 F.Supp.2d at 511 (quoting BDO Seidman, 93 N.Y.2d at 392); see also N.Y.

Merchant Servs., Inc. v. Yoo, 2015 WL 5096013, *8 (Sup. Ct. Aug. 31, 2015) (Non-

solicitation covenant unenforceable “if it seeks to bar the employee from soliciting or

providing services to customers with whom the employee never acquired a relationship

through his or her employment”) (quoting Brown & Brown, Inc. v. Johnson, 115 A.D.3d

162, 170-71 (4th Dep’t 2014)). Put simply, the restrictions serve no legitimate business

purpose, as they are not designed to protect relationships that Loeb developed on Plaintiff’s

behalf. Instead, they are a transparent means to illegally obstruct free and fair competition.

        More specifically, the non-solicitation clause at issue prohibits Loeb from

“solicit[ing] or accept[ing] business from any Customers or prospective Customers of the

Company” and defines “Customer” to include any “business entity or individual with whom

the Company has done business or with whom the Employee has actively communicated

with [sic] during the twelve (12) month period preceding the termination of his or her

employment.” (Compl., Ex. A, at p.4). This unduly expansive prohibition, which includes

Plaintiff’s customers with whom Loeb had no prior relationship and customers whom Loeb

recruited independently, further renders the clause unenforceable. If enforced, the provision

would prevent Loeb from contacting ALN’s customers if they were also Plaintiff’s

customers at any point during the previous twelve months. Put another way, the clause

prohibits Loeb from communicating with any current ALN customer if Plaintiff had



ACTIVE 53246832v8                              18
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 20 of 27




unsuccessfully attempted to solicit the customer away from ALN during the past year.

Defendants respectfully submit that such a result is facially absurd.

                        2. Mr. Loeb Did Not Provide “Unique or Extraordinary” Services

        Plaintiff’s claim also fails because courts will enforce restrictive covenants only

where the employee performed “unique or extraordinary” services. Pure Power Boot Camp,

Inc., 813. F. Supp.2d at 510.      These services “have traditionally been associated with

various categories of employment where the services are dependent upon an employee’s

special talents; such categories include musicians, professional athletes, actors and the like.”

Earthweb Inc. v. Schlack, 71 F.Supp.2d 299, 313 (S.D.N.Y. 1999). To support a restrictive

covenant, “[i]t must appear that [an employee’s] services are of such character as to make

his replacement impossible or that the loss of such services would cause the employer

irreparable injury.” Amer. Inst. of Chem. Eng’rs, 682 F.2d at 390, n.9. As New York’s

Appellate Division admonished: “the fact that [a former employee] was a knowledgeable

and experienced sales representative does not establish that his skills were unique or that he

was irreplaceable.” Briskin v. All Seasons Servs., 206 A.D.2d 906, 907 (4th Dep’t 1994).

        Here, Plaintiff does not allege that Loeb provided “unique” or “extraordinary”

services. Indeed, the only description Plaintiff provides for Loeb’s role and responsibilities

is that his “title was Account Executive” and Plaintiff hired him, without any prior industry

experience, “to serve as CourtAlert’s main salesperson.” (Compl. ¶ 29). Indeed, Loeb had

no experience with Court-related services prior to his employment with CourtAlert and

received no specialized training for his position (because none was necessary). (Loeb Aff.

at ¶ 22). Accordingly, the restrictive covenant is further unenforceable because Plaintiff

does not, and cannot, allege that Loeb furnished any “unique or extraordinary” services.



ACTIVE 53246832v8                             19
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 21 of 27




                        3. The Purported Information Is Readily Available from Public
                           Sources
        “Generally, where the customers are readily ascertainable outside the employer’s

business as prospective users or consumers of the employer’s services or products, trade

secret protection will not attach, and courts will not enjoin the employee from soliciting his

employer’s customers.” Yoo, 2015 WL 5096013 (quoting Leo Silfen, Inc. v. Cream, 29

N.Y.2d 387, 392 (1972)). “With respect to the alleged use of confidential customer lists by

a former employee, a restrictive employment covenant will not be enforced unless the

plaintiff can demonstrate that the information contained in the lists was not readily available

through other sources.” Pure Power Boot Camp, 813 F.Supp.2d at 510.

        As set forth above, Plaintiff has used this litigation in a vain effort to protect

information that is readily ascertainable through the internet and other publicly available

sources. Stated differently, Plaintiff cannot seriously contend that the names of large law

firms and legal departments or identities of key decision makers constitute a “confidential

trade secret.” The restrictive covenant is therefore unenforceable, and Plaintiff’s breach of

contract claim fails as a matter of law.

           b. Plaintiff’s Tortious Interference with Contract is Meritless

         “Under New York law, the elements of a tortious interference with contract claim

are ‘(1) that a valid contract exists, (2) that a third party had knowledge of that contract, (3)

that the third party intentionally and improperly procured the breach of the contract, and (4)

that the breach resulted in damage to the plaintiff.’” Linkco, Inc. v. Fujitsu, Ltd., 230 F.

Supp.2d 492, 495 (S.D.N.Y. 2002) (quoting Albert v. Loksen, 239 F.3d 256, 274 (2d Cir.

2001)). “[U]nder traditional principles of New York law, a party may not recover for

tortious inducement of breach of a contract without proving that the underlying contract has


ACTIVE 53246832v8                              20
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 22 of 27




been breached.” Fonar Corp. v. Magnetic Resonance Plus, 957 F.Supp. 477, 481 (S.D.N.Y.

1997) (quoting Baylis v. Marriott Corp., 906 F.2d 874, 877 (2d Cir. 1990)). Similarly, a

cause of action for tortious interference with contract must fail where the contractual

provision upon which the claim is based is unenforceable. See, e.g., Pure Power Boot

Camp, 813 F. Supp.2d at 532 (“Plaintiffs cannot satisfy the first element of their tortious

interference with contract claim” because “the remaining provisions of the Employment

Agreement at issue are … invalid and unenforceable”); Buhler, 299 A.D.2d at 191

(dismissing tortious interference with contract claim because “the noncompetition

agreement is unenforceable and there was no breach of the confidentiality agreement”).

        Here, Plaintiff’s breach of contract claim rests upon alleged disclosure of information

that is not subject to the Agreement’s confidentiality provision. Plaintiff further predicates

the claim upon an unenforceable non-solicitation clause. In other words, Plaintiff alleges

that ALN and Bustan tortiously interfered with an Agreement that is either irrelevant

(respecting confidentiality) or unenforceable (respecting non-solicitation). That being so,

Plaintiff’s tortious interference with contract claim likewise warrants dismissal.

IV.     PLAINTIFF’S FIFTH CAUSE OF ACTION FOR BREACH OF FIDUCIARY DUTY FAILS
        BECAUSE IT IS DUPLICATIVE OF PLAINTIFF’S BREACH OF CONTRACT CLAIM AND
        DEFENDANT LOEB’S ALLEGED ACTIONS DO NOT CONSTITUTE A BREACH OF
        FIDUCIARY DUTY

        To state a claim for breach of fiduciary duty, “a plaintiff must show the existence of

a fiduciary duty, a knowing breach of that duty, and damages resulting from the breach.”

Eisenberg, 257 F. Supp.3d at 585 (citing Johnson v. Nextel Commc’ns, 660 F.3d 131, 138

(2d Cir. 2011)). However, “an action in tort cannot lie unless the plaintiff alleges ‘that the

defendant breached a duty independent of its duties under the contract[.]’”          Spectrum

Dynamics, 2020 U.S. Dist. LEXIS 102660 at *37-38 (quoting Carvel Corp. v. Noonan, 350


ACTIVE 53246832v8                             21
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 23 of 27




F.3d 6, 16 (2d Cir. 2003)). Thus, “[a] cause of action for breach of fiduciary duty which is

merely duplicative of a breach of contract claim cannot stand.” William Kaufman Org., Ltd.

v. Graham & James LLP, 703 N.Y.S.2d 439, 442 (1st Dep’t 2000). Plaintiff’s breach of

fiduciary duty claim simply regurgitates its breach of contract claim (see Compl. ¶¶ 77-79,

92-93), and therefore should be dismissed.

        Even if Plaintiff’s duplicative allegations did not bar its breach of fiduciary duty

claim (and they do), the claim still fails. Loeb’s alleged actions do not constitute a breach of

fiduciary duty because the misappropriated information is readily ascertainable and

therefore not protectable. See, e.g., Eisenberg, 257 F. Supp.3d at 585-86 (granting summary

judgment dismissing breach of fiduciary duty claim where plaintiff “fail[ed] to identify any

legally protected confidential information or trade secret it owns that [defendant] used” and

defendant “could have obtained the same information directly from the customers”); Jay’s

Custom Stringing v. Jongwan Yu, 2001 WL 761067, *8 (S.D.N.Y. July 6, 2001) (plaintiff

unlikely to prevail on claim for breach of fiduciary duty where defendant did not

misappropriate its confidential information). Plaintiff therefore fails to state a claim for

breach of fiduciary duty, and the Fifth Cause of Action must be dismissed.

V.      PLAINTIFF’S SIXTH CAUSE OF ACTION FOR UNFAIR COMPETITION CLAIMS FAILS
        BECAUSE IT IS DUPLICATIVE OF PLAINTIFF’S FLAWED MISAPPROPRIATION CLAIM

        Plaintiff’s unfair competition claim, based on the same underlying allegations as its

other claims, fails because it is duplicative of its trade secret misappropriation claim.

        “Under New York law, an unfair competition claim involving misappropriation

usually concerns the taking and use of the plaintiff’s property to compete against the

plaintiff’s own use of the same property.’ ITC Ltd. v. Punchgini, 9 N.Y.3d 467, 478 (N.Y.

2007) (quotation omitted). “An unfair competition claim can only survive dismissal of a


ACTIVE 53246832v8                              22
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 24 of 27




duplicative misappropriation claim if the two rest on different factual predicates.” Ferring

B.V. v. Allergan, Inc., 4 F.Supp.3d 612, 629 (S.D.N.Y. 2014) (“Since Plaintiffs’ claims for

misappropriation and unfair competition are virtually identical, if the Court … finds that the

misappropriation is deficient or untimely, the unfair competition claim would also fail.”);

see also Uni-Sys., LLC v. U.S. Tennis Ass’n, 350 F.Supp.3d 143, 179 (E.D.N.Y. 2018)

(“Plaintiff’s unfair competition claim fails to state a cause of action as it fails to allege

tortious conduct separate from its claim of misappropriation of trade secrets.”).

        Here, the allegations underpinning Plaintiff’s unfair competition claims (pled in

conjunction with common law misappropriation against all defendants in the Second Cause

of Action and separately against ALN in the Sixth Cause of Action) parrot its

misappropriation claim. (See Compl. at ¶¶ 69-73 98-99). Plaintiff cannot sustain a separate

unfair competition claim based on the same alleged misconduct. Even if Plaintiff could

advance its unfair competition claim (and it cannot), it would fail for the same reasons: the

allegedly misappropriated items are not trade secrets.         Accordingly, Plaintiff’s unfair

competition claim should be dismissed.

  VI. Plaintiff’s Seventh Cause of Action for Unjust Enrichment Fails Because It
      Duplicates Plaintiff’s Other Claims and Because Plaintiff Fails to Allege Any
      Direct Benefit to ALN

        Plaintiff’s unjust enrichment claim (the Seventh Cause of Action) similarly fails

because it duplicates its other claims. Moreover, Plaintiff fails to allege any “direct benefit”

to ALN, which is a necessary element of Plaintiff’s prima facie case.

        “To state an unjust enrichment claim under New York law, plaintiff must allege that

(1) defendant was enriched; (2) at plaintiff’s expense; and (3) equity and good conscience

militate against permitting defendant to retain what plaintiff is seeking to recover.” Mueller



ACTIVE 53246832v8                             23
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 25 of 27




v. Michael Janssen Gallery PTE Ltd., 225 F.Supp.3d 201, 207 (S.D.N.Y. 2016) (quoting

Diesel Props S.r.l. v. Greystone Bus. Credit II, LLC, 631 F.3d 42, 55 (2d Cir. 2011)). An

unjust enrichment claim is cognizable “only in unusual situations when … circumstances

create an equitable obligation running from the defendant to the plaintiff.” Corsello v.

Verizon, N.Y., Inc., 18 N.Y.3d 777, 790 (2012). It “is not a catchall cause of action to be

used when others fail” and “is not available where it simply duplicates, or replaces, a

conventional contract or tort claim.” Id.; see also In re Fyre Festival Litig., 399 F.Supp.3d

203, 222 (S.D.N.Y. 2019) (finding “the existence of an express contract and plaintiff’s

assertion of tort claims arising from the same conduct bar the unjust enrichment claim”).

        Plaintiff’s unjust enrichment claim simply mirrors the other claims set forth in the

Complaint and is based on the same alleged conduct: Defendants’ purported

misappropriation of Plaintiff’s trade secrets and breach of the Agreement’s confidentiality

and non-solicitation provisions. Plaintiff’s contract and tort claims thus bar this claim for

unjust enrichment. As the New York Court of Appeals instructs, plaintiffs cannot establish

a cause of action for unjust enrichment where an independent contract or tort claims exists:

“To the extent [plaintiff’s other] claims succeed, the unjust enrichment claim is duplicative;

if plaintiffs’ other claims are defective, an unjust enrichment claim cannot remedy the

defects.” Corsello, 18 N.Y.3d at 791 (dismissing unjust enrichment claim).

        An unjust enrichment claim also requires an allegation that a plaintiff “conferred a

direct benefit on” a defendant. Kaplan, Inc. v. Yun, 16 F.Supp.3d 341, 353 (S.D.N.Y. 2014)

(citing Segal v. Cooper, 944 N.Y.S.2d 54, 67 (1st Dep’t 2012). Allegations that a defendant

was “enriched only indirectly” at plaintiff’s expense “fail[] to state a claim for unjust

enrichment under New York State law.” Kaplan, 16 F.Supp.3d at 353.



ACTIVE 53246832v8                            24
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 26 of 27




        Here, Plaintiff alleges that ALN benefited indirectly through Loeb’s alleged trade

secret misappropriation, which would ostensibly allow it to “accelerate[] development of its

own competing product and gain[] an unfair commercial advantage over” Plaintiff. (Compl.

¶ 101). This alleged indirect economic advantage cannot support an unjust enrichment

claim. Kaplan, 16 F.Supp.3d at 353.

VII.    PLAINTIFF HAS EXPERIENCED NO DAMAGES

        As set forth above, Plaintiff fails to allege facts sufficient to sustain its claims. Even

if Loeb had misappropriated trade secrets or disclosed confidential information (which he

did not), Plaintiff’s claims fail because it has suffered no damages. In fact, the Complaint

does not allege that Plaintiff lost any customers as a result of Loeb’s activities.

        Plaintiff’s own actions confirm it experienced no damages. Plaintiff waited more

than four months after Loeb resigned, and more than three months after the last

communication between the parties’ counsel, to file this lawsuit. Notably, Plaintiff did not

even attempt to seek injunctive relief, which is routine in trade secret and restrictive

covenants cases. Plaintiff’s reason for failing to seek this relief is transparent: It does not

have reason to believe Loeb or ALN possess any confidential information which could give

ALN a competitive advantage.          Nor has Plaintiff suffered any damages, much less

irreparable harm. Plaintiff’s actions and allegations make clear that its true motivation for

filing this lawsuit was not to protect itself from unlawful behavior, but to exploit the judicial

process to falsely smear and discredit a rival and thereby gain a competitive business

advantage they have been unable to achieve in the marketplace. The Court should dismiss

Plaintiff’s claims with prejudice.




ACTIVE 53246832v8                              25
        Case 1:20-cv-07739-VSB Document 15-1 Filed 11/25/20 Page 27 of 27




                                      CONCLUSION

        For these reasons, Defendants American LegalNet, Inc., Erez Bustan, and Robert Loeb

respectfully request that the Court grant this motion and dismiss Plaintiff’s Complaint in its

entirety and with prejudice.

                                                  Respectfully submitted,

                                                  GREENBERG TRAURIG, LLP

                                                  /s/ Ryan P. O’Connor

                                                  RYAN P. O’CONNOR
                                                  ROBERT H. BERNSTEIN
                                                  (pro hac vice forthcoming)

                                                  Attorneys for Defendants
                                                  American LegalNet, Inc., Erez Bustan, and
                                                  Robert Loeb
Dated: November 25, 2020




ACTIVE 53246832v8                            26
